Citation Nr: 0813859	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-41 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision.  

A hearing was scheduled at the RO in January 2007.  The 
veteran failed to appear for this hearing.  The veteran did 
not demonstrate good cause for his failure to appear for the 
hearing and did not indicate a desire for another hearing, as 
such, the Board will continue with appellate review. 

This appeal was remanded in April 2007 by the Board for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that 
bilateral metatarsalgia incurred in service or is otherwise 
related to service. 


CONCLUSION OF LAW

A bilateral foot disability was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  Another letter was sent 
in April 2006.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice was not provided until 
March 2006 regarding the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, and VA medical 
records.  The appellant was afforded VA medical examinations 
in June 2006 and November 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the Board further finds that the RO 
complied with its April 2007 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims service connection for a bilateral foot 
disability.  In November 2007, the veteran was diagnosed with 
bilateral metatarsalgia.  

There is also evidence that the veteran received treatment in 
service for bilateral foot pain.  The veteran did not report 
feet problems prior to service and in June 1967 his feet were 
clinically evaluated as normal in the entrance examination.  
In October 1967, the veteran was treated for aching toes.  In 
November 1967, the veteran was treated for burning in his 
left heel.  An x-ray in November 1967 of the left heel showed 
no significant abnormality.  In October 1968, the veteran 
sought treatment for aching feet, however the physical exam 
was negative and the examiner concluded that there was no 
disease.  The veteran reported that he did not have foot 
trouble in the separation examination in April 1970 and his 
feet were clinically evaluated as normal.  

Despite the current diagnosis of a bilateral foot disability, 
and evidence of treatment in service, there is no medical 
evidence of record relating the veteran's disability to 
service.  In December 1989, the veteran received treatment 
from a private physician for tender calluses.  In March 2000, 
the veteran was diagnosed with pes planus by a private 
physician.  Neither of these private physicians related the 
veteran's foot disabilities to service.  

Furthermore, the examiner in the November 2007 VA 
Compensation and Pension Examination reviewed the claims file 
and considered the treatment for foot pain in service.  The 
examiner noted that there was no chronic condition noted at 
separation from service and that for ten years after service 
the veteran did not seek treatment for foot pain.  The 
examiner also considered the veteran's ability to work after 
service and his prior medical history of several foot 
surgeries.  The examiner opined that it was less likely as 
not that the veteran's bilateral metatarsalgia was directly 
related to the same complaints of foot pain in service.  

The Board finds that the approximate 10 year lapse in time 
between separation from service and treatment for foot pain 
after service weighs against the veteran's claim.  
Furthermore, no doctor has ever opined that his foot 
disability is related to the complaints of pain in service.  
The only competent medical opinion of record does not relate 
the veteran's bilateral foot disability to service.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his current bilateral foot 
disability and the treatment in service.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, the evidence of record does not show a nexus between 
the veteran's current bilateral foot disability and service.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a bilateral foot 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a bilateral foot disability is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


